Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020, 07/09/2020, and 10/20/2020 has been considered by the examiner.
Response to Amendment
In the amendment filed on 09/14/2020, claim(s) 1, 13, 22 (and by extension its/their dependents) have been amended, no claim(s) has/have been canceled, and no claim(s) is/are new. Claim(s) 1-26 is/are pending in this application.

Response to Arguments
Applicant's arguments filed 09/14/2020 have been fully considered but they are not persuasive. 
First, Penilla does not disclose at least "inspecting data acquired by a series of sensors, each sensor measuring a parameter of a vehicle environment of the vehicle, to identify vehicle environment characteristics indicative of a status of the vehicle environment based on the measured parameters of the vehicle environment," as recited in amended claim 1. The Office Action cites Penilla at paragraphs 43 and 188 for allegedly disclosing an identification of vehicle environmental characteristics. See Office Action, p. 2. The cited paragraphs describe, for example, a vehicle's passenger expressing that he or she is hot and the vehicle setting a lower temperature in response. Penilla, [0043]. However, even if a passenger being too hot is interpreted as being a "vehicle environmental characteristic," the cited portions of Penilla do not disclose a vehicle that identifies such a characteristic by "inspecting data acquired by a series of sensors, each sensor measuring a parameter of a vehicle environment" as recited in claim 1. 
Second, Penilla does not disclose the feature recited in claim 1 of "processing the identified vehicle environment characteristics and the deviation between the set of baseline 0-8004.USO4/148555619.1 11 Application No.: 16/777,844 the profile model to generate one or more output actions capable of being performed on the vehicle." The Office Action cites paragraphs 43, 134-136, and 143 for allegedly disclosing this feature. See Office Action, p. 3. However, as described above, Penilla does not disclose identifying vehicle environmental characteristics. The cited portions of Penilla also do not describe using both vehicle environment characteristics and a deviation between baseline and obtained biometric characteristics to generate vehicle output actions. 

The examiner respectfully disagrees. Penilla very clearly teaches sensors are explicitly disclosed as sensing the environment (Penilla Fig. 12 element 1212 ¶[200] sensor labeled environment). These sensor readings are then combined with the sensors which monitor biometric characteristics (Penilla At least Fig. 1 element 140 ¶[36, 117, 140]) which in turn are used to performing the one or more output actions on the vehicle (Penilla At least Fig. 2 element 134 ¶[43, 134-136]). As such Penilla appears to teach both environment characteristics and biometric characteristics as well as using them to generate one or more output actions capable of being performed on the vehicle. The examiner further notes that, even if  Penilla did not explicitly teach recite the environment parameters, the measurements of the biometric characteristics could be broadly read as reading on the environment for example, see figure 1 wherein the voice of the user is monitored and actions are taken based on that. The voice readings of the user are inherently parameters of the environment as well and would directly read on the limitation of “identify a deviation between a set of baseline biometric characteristics and a set of obtained biometric characteristics that is indicative of an emotional state of the user based on the measured parameters of the vehicle environment” as well.

. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penilla (US 2017/0200449).
	With respect to claims 1, Penilla teaches a method for performing one or more output actions relating to a modification of at least one feature of a vehicle, the method comprising: 
retrieving a profile model that corresponds to a user (Penilla At least Abstract, Fig. 18, 1802 ¶[9, 118, 164, 247]) and includes a series of rules that associate various input parameters to corresponding output actions (Penilla At least Fig. 2 133 ¶[118, 119]); 
inspecting data acquired by a series of sensors to identify vehicle environment characteristics indicative of a status of the vehicle environment (Penilla Fig. 9a element 918, At least ¶[43, 188]); 
inspecting the data acquired by the series of sensors each sensor measuring a parameter of the vehicle environment (Penilla Fig. 12 element 1212 ¶[200]) to identify a deviation between a set of baseline biometric characteristics and a set of obtained biometric characteristics (Penilla At least Fig. 1 element 140 ¶[36, 117, 140]) that is indicative of an emotional state of the user (Penilla At least Figure 1 element 109, ¶[134-136]) based on the 
processing the identified vehicle environment characteristics and the deviation between the set of baseline biometric characteristics and the set of obtained biometric characteristics using the profile model to generate one or more output actions capable of being performed on the vehicle (Penilla Figure 1 element 109, At least ¶[43, 134-136, 143]); and 
performing the one or more output actions on the vehicle (Penilla At least Fig. 2 element 134 ¶[43, 134-136]).

With respect to claim 2, Penilla teaches a method, further comprising: 
presenting the one or more output actions capable of being performed on the vehicle to the user (Penilla At least Fig. 15, ¶[43, 225-226]); and 
receiving an indication to perform a number of the one or more output actions presented to the user, wherein only the number of output actions indicated by the indication are performed on the vehicle (Penilla At least Fig. 15, ¶[43, 225-226]).

With respect to claims 3, Penilla teaches a method, further comprising: 
presenting a request for feedback to the user relating to the one or more output actions performed on the vehicle (Penilla At least Fig. 15, ¶[43, 225-226]); and 
receiving a response from the user including an indication of whether the one or more output actions performed on the vehicle was appropriate, wherein the profile model is updated to include the identified vehicle environment characteristics and the deviation between the set 

With respect to claims 4, Penilla teaches a method, wherein the user profile includes: 
a set of user-specific characteristics that correspond to modifications to settings of the vehicle that are specific to the user, wherein the set of user-specific characteristics modify the series of rules that associate various input parameters to corresponding output actions according to the set of user-specific characteristics (Penilla At least Fig. 15, ¶[43, 225-226]); and 
a set of user-specific biometric features that correspond to various emotional states (Penilla At least Figure 1 element 109, ¶[43, 134-136]).

With respect to claim 5 Penilla teaches a method, further comprising: 
deriving the set of user-specific characteristics in the user profile by comparing the data acquired by the series of sensors with a series of predetermined profile types to identify a predetermined profile type that corresponds to the set of user-specific characteristics (Penilla At least ¶[43, 134-136]).

With respect to claim 6, Penilla teaches a method, further comprising: 
identifying an identity of the user located within the vehicle, wherein the profile model is retrieved responsive to identifying the identity of the user (Penilla At least ¶[11, 120]).



With respect to claim 8 Penilla teaches a method, further comprising: identifying a region in the vehicle in which the identified user is located, wherein the one or more output actions are performed within the identified region (Penilla At least ¶[43]).

With respect to claims 9, Penilla teaches a method, wherein said processing the identified vehicle environment characteristics and the deviation between the set of baseline biometric characteristics and the set of obtained biometric characteristics using the profile model further comprises: 
comparing the series of rules included in the profile model with a series of vehicle environment characteristics identified from the data acquired by the series of sensors to generate a first series of recommended output actions (Penilla At least ¶[43, 134-136]); and 
modifying the first series of recommended output actions to include only the one or more output actions based on features derived from the deviation between the set of baseline 

With respect to claims 10, Penilla teaches a method, further comprising: 
determining that a routed destination of the vehicle is within a threshold distance of an external device environment associated with the user (Penilla at least Fig 6 and 22; elements 604, 612, 626, ¶[177, 289]); and 
responsive to determining that the routed destination of the vehicle is within the threshold distance of the external device environment associated with the user, sending an indication to the external device environment including a request to perform output actions that correspond to the one or more output actions performed on the vehicle (Penilla at least Fig 6 and 22; elements 604, 612, 626, ¶[177, 289]).

With respect to claims 11, Penilla teaches a method, further comprising: 
determining an operational state of the vehicle that includes an operating state and an idle state, wherein a first subset of output actions are capable of being performed while in the operating state and a second subset of output actions are capable of being performed while in the idle state (Penilla, ¶[149]).

With respect to claims 12, Penilla teaches a method, wherein processing the identified vehicle environment characteristics and the deviation between the set of baseline biometric characteristics and the set of obtained biometric characteristics using the profile model 
identifying a number of the subset of input actions that correspond to the deviation between the set of baseline biometric characteristics and the set of obtained biometric characteristics, wherein the one or more output actions include output actions that correspond to each of the number of the subset of input actions (Penilla At least ¶[43]).

With respect to claim 13 Penilla teaches a computing program product comprising a non-transitory computer-readable medium having computer program instructions stored therein, execution of which by one or more computing devices causes the one or more computing devices to: 
retrieve a profile model that corresponds to a user (Penilla At least Abstract, Fig. 18, 1802 ¶[9, 118, 164, 247]) and includes a series of rules that associate various input parameters to corresponding output actions (Penilla At least Fig. 2 133 ¶[118, 119]); 
inspect data acquired by a series of sensors each sensor measuring a parameter of the vehicle environment (Penilla Fig. 12 element 1212 ¶[200]) to identify vehicle environment characteristics indicative of a status of the vehicle environment (Penilla Fig. 9a element 918, At least ¶[43, 188]) based on the measured parameters of the vehicle environment (Penilla Fig. 1, element 109 Fig. 12 element 1212 ¶[134-136, 200]); 
inspect the data acquired by the series of sensors to identify a deviation between a set of baseline biometric characteristics and a set of obtained biometric characteristics that is indicative of an emotional state of the user (Penilla At least Figure 1 element 109, ¶[134-136]); 

perform the one or more output actions on the vehicle (Penilla At least Fig. 2 element 134 ¶[43, 134-136]).

With respect to claim 14 Penilla teaches a computer program product, further causing the one or more computing devices to: 
present the one or more output actions capable of being performed on the vehicle to the user (Penilla At least Fig. 15, ¶[43, 225-226]); and 
receive an indication to perform a number of the one or more output actions presented to the user, wherein only the number of output actions indicated by the indication are performed on the vehicle (Penilla At least Fig. 15, ¶[43, 225-226]).

With respect to claim 15 Penilla teaches a computer program product, further causing the one or more computing devices to: 
present a request for feedback to the user relating to the one or more output actions performed on the vehicle (Penilla At least Fig. 15, ¶[43, 225-226]); and 
receive a response from the user including an indication of whether the one or more output actions performed on the vehicle was appropriate, wherein the profile model is updated to include the identified vehicle environment characteristics and the deviation between the set 

With respect to claim 16 Penilla teaches a computer program product, further causing the one or more computing devices to: 
derive the set of user-specific characteristics in the user profile by comparing the data acquired by the series of sensors with a series of predetermined profile types to identify a predetermined profile type that corresponds to the set of user-specific characteristics (Penilla At least Fig. 15, ¶[43, 225-226]).

With respect to claim 17 Penilla teaches a computer program product, further causing the one or more computing devices to: 
identify an identity of the user located within the vehicle, wherein the profile model is retrieved responsive to identifying the identity of the user, wherein identifying the identity of the user is based on any of comparing biometric data included in the data acquired by the series of sensors with a listing of biometric data of a series of known users (Penilla At least ¶[11, 120]) and receiving an identification message from a mobile devices associated with the user that is indicative of the identity of the user (Penilla At least ¶[174-175] note that the data being shared between the device and the vehicle is inherently indicative of the identity of the device’s owner).


compare the series of rules included in the profile model with a series of vehicle environment characteristics identified from the data acquired by the series of sensors to generate a first series of recommended output actions (Penilla At least ¶[43, 134-136]); and 
modify the first series of recommended output actions to include only the one or more output actions based on features derived from the deviation between the set of baseline biometric characteristics and the set of obtained biometric characteristics (Penilla At least Figure 1 element 109 ¶[43, 134-136]).

With respect to claim 19 Penilla teaches a computer program product, further causing the one or more computing devices to: 
determine that a routed destination of the vehicle is within a threshold distance of an external device environment associated with the user (Penilla at least Fig 6 and 22; elements 604, 612, 626, ¶[177, 289]); and 
responsive to determining that the routed destination of the vehicle is within the threshold distance of the external device environment associated with the user, send an indication to the external device environment including a request to perform output actions that correspond to the one or more output actions performed on the vehicle (Penilla at least Fig 6 and 22; elements 604, 612, 626, ¶[177, 289]).


determine an operational state of the vehicle that includes an operating state and an idle state, wherein a first subset of output actions are capable of being performed while in the operating state and a second subset of output actions are capable of being performed while in the idle state (Penilla, ¶[149]).

With respect to claim 21 Penilla teaches a computer program product, wherein said process the identified vehicle environment characteristics and the deviation between the set of baseline biometric characteristics and the set of obtained biometric characteristics using the profile model comprises: identify a subset of input actions that are within a threshold similarity of the vehicle environment characteristics (Penilla At least ¶[43]); and 
identify a number of the subset of input actions that correspond to the deviation between the set of baseline biometric characteristics and the set of obtained biometric characteristics, wherein the one or more output actions include output actions that correspond to each of the number of the subset of input actions (Penilla At least ¶[43]).

With respect to claim 22 Penilla teaches a computer-implemented method comprising: 
retrieving a profile model that corresponds to a user (Penilla At least Abstract, Fig. 18, 1802 ¶[9, 118, 164, 247]) and includes a series of rules that associate various input parameters to corresponding output actions (Penilla At least Fig. 2 133 ¶[118, 119]); 

identifying an emotional state of the user (Penilla At least Figure 1 element 109, ¶[134-136]); 
processing the identified vehicle environment characteristics and the identified emotional state using the profile model to generate one or more output actions capable of being performed on the vehicle (Penilla Figure 1 element 109, At least ¶[43, 134-136, 143]); and 
performing the one or more output actions on the vehicle (Penilla At least Fig. 2 element 134 ¶[43, 134-136]).

With respect to claim 23 Penilla teaches a computer-implemented method further comprising: 
presenting the one or more output actions capable of being performed on the vehicle to the user (Penilla At least Fig. 15, ¶[43, 225-226]); and 
receiving an indication to perform a number of the one or more output actions presented to the user, wherein only the number of output actions indicated by the indication are performed on the vehicle (Penilla At least Fig. 15, ¶[43, 225-226]).


presenting a request for feedback to the user relating to the one or more output actions performed on the vehicle (Penilla At least Fig. 15, ¶[43, 225-226]); and 
receiving a response from the user including an indication of whether the one or more output actions performed on the vehicle was appropriate, wherein the profile model is updated to include the identified vehicle environment characteristics and a deviation between a set of baseline biometric characteristics and the one or more output actions performed on the vehicle (Penilla At least Fig. 15, ¶[43, 225-226]).

With respect to claim 25, Penilla teaches a computer-implemented method wherein processing the identified vehicle environment characteristics and the identified emotional state using the profile model further comprises: 
deriving a deviation between a set of baseline biometric characteristics and a set of obtained biometric characteristics that is indicative of the emotional state; 
comparing the series of rules included in the profile model with a series of vehicle environment characteristics identified from the data acquired by the series of sensors to generate a first series of recommended output actions (Penilla At least ¶[43, 134-136]); and 
modifying the first series of recommended output actions to include only the one or more output actions based on features derived from the deviation between the set of baseline biometric characteristics and the set of obtained biometric characteristics (Penilla At least Figure 1 element 109 ¶[43, 134-136]).

With respect to claim 26, Penilla teaches a computer-implemented method wherein processing the identified vehicle environment characteristics and the identified emotional state using the profile model further comprises: 
identifying a subset of input actions that are within a threshold similarity of the vehicle environment characteristics (Penilla At least ¶[43]); and 
identifying a number of the subset of input actions that correspond to the emotional state, wherein the one or more output actions include output actions that correspond to each of the number of the subset of input actions (Penilla At least ¶[43]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665